Citation Nr: 0910573	
Decision Date: 03/20/09    Archive Date: 03/26/09	

DOCKET NO.  06-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to 
August 1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2007 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.  

For reasons which will be set forth below, the case is 
REMANDED again to the RO by way of the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.


REMAND

Pursuant to the Board's 2007 Remand, by rating decision dated 
in June 2008, service connection for PTSD was granted.  A 
70 percent disability rating was assigned, effective 
February 10, 2005.  The rating decision did not address the 
question of the Veteran's claim for service connection for 
hypertension on any basis.

The Veteran and his representative essentially maintain that 
he has hypertension which is causally related to the service-
connected PTSD.  A review of the evidence of record shows 
that the Veteran has never been accorded an examination by a 
physician knowledgeable in cardiovascular disorders for 
addressing the likelihood of a causal relationship between 
PTSD and hypertension.  The Board finds that a VA examination 
is necessary to determine the nature and etiology of the 
Veteran's hypertension.  See 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  




In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be scheduled for 
an examination by a physician 
knowledgeable in cardiovascular 
disorders.  Following examination and 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed hypertension 
is related in any way to the Veteran's 
service-connected PTSD.  If there is no 
connection whatsoever between any 
currently diagnosed hypertension and the 
service-connected PTSD, this should be so 
indicated by the examiner.  A discussion 
of the complete rationale for any opinion 
expressed should be provided.  

2.  After the above has been completed, 
VA should review and readjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless notified by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)



